05/28/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
     _____________________________________________________________
                                                                 Case Number: DA 20-0146




                   Supreme Court Cause No.: DA 20-0146
     _____________________________________________________________

TED SEE and CORBIN SEE,
       Plaintiffs and Appellees
v.


CHRISTENSEN RANCH PARTNERSHIP, a Montana Partnership, and CHRIS D.
CHRISTENSEN,

       Defendants and Appellants.


       On Appeal from the Seventeenth Judicial District Court, Valley County
                            Cause No.: DV 2018-10

                 ORDER OF DISMISSAL WITH PREJUDICE


 APPEARANCES:

 Matthew W. Knierim                     Bruce A. Fredrickson
 Christofferson & Knierim               Kristin L. Omvig
 630 Second Avenue South, Suite E       Rocky Mountain Law Partners, P.C.
 P.O. Box 29                            1830 3rd Avenue East, Suite 301
 Glasgow, MT 59230                      P. O. Box 1758
 Telephone: (406) 228-2487              Kalispell, MT 59903-1758
 Email: 2matt@nemont.net                Telephone: (406) 314-6011
 Attorney for Defendants / Appellants   Facsimile: (406) 314-6012
                                        E-mail:      bruce@rmtlawp.com
                                                     kristin@rmtlawp.com
                                        Attorneys for Plaintiffs / Appellees Ted
                                        See and Corbin See




                                        [1]
      Based upon the Stipulation for Dismissal with Prejudice signed and

submitted by counsel for the parties to this action, and good cause appearing,

      IT IS HEREBY ORDERED that the action stated in Montana Supreme

Court Cause No. DA 20-0146 be and hereby is dismissed in its entirety and with

prejudice, never to be brought again.




cc: Kristin L. Omvig
    Matthew W. Knierim




                                                                        Electronically signed by:
                                        [2]                                   Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 28 2020